Exhibit 10.1

July 11, 2017

Daniel N. Leib

[Address]

Dear Dan:

In recognition of your importance to Donnelley Financial Solutions, Inc., its
officers, directors, subsidiaries, affiliates, and successors or assigns (“DFS”
or the “Company”) and to further the Company’s interests, we are pleased to
offer you a new employment letter (the “Agreement”). The purpose of this letter
is to amend and restate in its entirety the employment agreement dated May 3,
2011 between you and R.R. Donnelley & Sons Company, which was assigned to DFS by
agreement, dated September 29, 2016, and amended by agreement dated as of
October 26, 2016 between you and DFS. All capitalized terms used but not defined
in this agreement shall have the meanings assigned to such terms in Annex A.

The terms of this Agreement are as follows:

 

  1. Title and Responsibilities. You will serve as Chief Executive Officer,
based in Chicago, Illinois, in accordance with the terms and provisions of this
Agreement as well as any employment and other policies applicable to employees
of the Company and its subsidiaries from time to time during the term of your
employment. You will have the customary duties, responsibilities and authorities
of such position. You will also receive such office, staffing and other
assistance as is commensurate with your position as Chief Executive Officer.
Additionally, during the term of your employment, the Company will nominate you
for election to the Board of Directors of the Company (the “Board”).

 

  2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of your Separation from
Service.

 

  3. Compensation. You will receive the following compensation and benefits,
from which the Company may withhold any amounts required by applicable law.

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of not less than $700,000 per year. This Base Salary will be paid in
accordance with the normal payroll practices of the Company.



--------------------------------------------------------------------------------

  b. Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (the “Plan”) with a target bonus
opportunity of not less than 100% of Base Salary. The performance objectives for
your Annual Bonus with respect to each calendar year will be determined as
provided for in the Plan. Any Annual Bonus which you become entitled to receive
shall be paid to you at the time set forth in the Plan.

 

  c. Vacation. You will be eligible for four weeks vacation annually.

 

  d. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to DFS employees.

 

  e. Car Allowance. You will receive a car allowance in the amount of $1,400 per
month.

 

  f. Financial Planning, Supplemental Life and Disability. You will be entitled
to a Financial Planning allowance and Supplemental Executive Life and
Supplemental Executive Disability Insurance.

 

  g. Perquisites. You will be eligible to receive any other perquisites or
employee benefits provided to other executive officers of the Company.

 

  h. Prior Equity Grants and Cash Awards. For avoidance of doubt, the Assignment
of Employment Agreement and Acceptance of Employment Agreement between R.R.
Donnelley & Sons Company, Donnelley Financial and you, dated September 29, 2016
is not intended to constitute a separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h)) or otherwise affect the vesting, market value
or any other provisions of any time-vested or performance-based awards provided
to you by R.R. Donnelley & Sons Company before September 29, 2016, including,
without limitation, Stock Unit Awards (including Restricted Stock Awards),
Performance Unit Awards, Long-Term Incentive Cash Awards, and retention and spin
bonuses.

 

  4. Severance. If your Separation from Service with the Company (and its at
least 80%-owned subsidiaries and affiliates) is initiated by the Company without
Cause or your Separation from Service is initiated by you for Good Reason (each,
a “Qualifying Termination”), or in the event of any such other termination as
provided below, the following will apply:

 

2



--------------------------------------------------------------------------------

  a. Severance Pay.

 

  i. If you are terminated due to a Qualifying Termination other than during a
CIC Termination Period, the Company will pay you each of:

 

  1. an amount equal to two (2) times your Annualized Total Compensation
(“Severance Pay”), subject to the prompt execution by you of the Company’s
customary release and in consideration of your obligations described in the
Section below entitled “Restrictive Covenants.” Such Severance Pay shall be
payable in equal installments on the 15th and last days of each of the
twenty-four (24) months following the 30th day after the date of your Separation
from Service (if the 15th or last day of a month is not a business day, on the
closest business day to such day); and

 

  2. a lump sum cash payment equal to the Annual Bonus that you would have
received for the year in which your Separation from Service occurs, but for your
Qualifying Termination, determined on the basis of, as applicable, (i) the
Company’s actual achievement of the performance goals applicable under the Plan
for the full year of such performance period and (ii) the actual achievement of
your individual performance goals under the Plan for the portion of the
performance period elapsed prior to your Qualifying Termination, multiplied by a
fraction, the numerator of which equals the number of days you were employed by
the Company during the year in which your Separation from Service occurred, and
the denominator of which is 365, paid on the day the Annual Bonus otherwise
would have been or would be paid under the Plan, but for your Qualifying
Termination following the performance period; and

 

  3.

if your Qualifying Termination occurs after end of a performance period, but
before the payment of annual cash bonuses for such period under the Plan, a lump
sum cash payment equal to the Annual Bonus under the Plan that you would have
received for the year prior to which your Qualifying Termination occurs, but for
your Qualifying Termination, determined on the basis of, as

 

3



--------------------------------------------------------------------------------

  applicable, (i) the Company’s actual achievement of the performance goals
applicable under the Plan for such performance period and (ii) the actual
achievement of your individual performance goals under the Plan for such
performance period (the “Prior Year Bonus”), paid on the day your Prior Year
Bonus otherwise would have been or would be paid under the Plan, but for your
Qualifying Termination following the performance period.

 

  ii. If you are terminated due to a Qualifying Termination during a CIC
Termination Period, the Company will pay you each of:

 

  1. an amount equal to two (2) times your Annualized Total Compensation,
subject to the prompt execution by you of the Company’s customary release and in
consideration of your obligations described in the Section below entitled
“Restrictive Covenants,” payable in equal installments on the 15th and last days
of each of the twenty-four (24) months following the 30th day after the date of
your Separation from Service (if the 15th or last day of a month is not a
business day, on the closest business day to such day); and

 

  2. a lump sum cash payment equal to one-half (0.5) times the sum of your
Annualized Total Compensation, paid on the 60th day (or the next following
business day if the 60th day is not a business day) following the date of your
Separation from Service; and

 

  3. a lump sum cash payment equal to your target Annual Bonus under the Plan,
multiplied by a fraction, the numerator of which equals the number of days you
were employed by the Company during the year in which your Separation from
Service occurred, and the denominator of which is 365, paid on the on the 60th
day (or the next following business day if the 60th day is not a business day)
following the date of your Separation from Service; and

 

  4.

if your Qualifying Termination occurs after the end of a performance period
under the Plan, but before the payment of annual cash bonuses for such period

 

4



--------------------------------------------------------------------------------

  under the Plan, a lump sum cash payment equal to your Prior Year Bonus, paid
on the day your Prior Year Bonus otherwise would have been or would be paid
under the Plan, but for your Qualifying Termination following the performance
period.

 

  iii. All payments made pursuant to this Agreement shall be reduced by
applicable tax withholdings.

 

  b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before the date of your Qualifying Termination will continue to be
available to you under the group health plan continuation coverage laws
(“COBRA”), for a period of twenty-four (24) months following the date of your
Separation from Service (the “COBRA Period”) irrespective of whether you or
anyone in your family participating in the group health plan is or becomes
disabled before or after the date of your Qualifying Termination. If you elect
COBRA coverage, it will be available to you for the 24-month COBRA Period at the
same cost your insurance coverage is available to active employees (and the
portion of the cost of coverage paid by the Company that does not constitute
“COBRA Premium Subsidy” under the SPP shall be reflected in an IRS Form 1099 as
imputed income to you). Your short-term and long-term disability, group life
insurance and accidental death and dismemberment insurance, Supplemental
Executive Life Insurance and Supplemental Executive Disability Insurance end on
the date of your Separation from Service; provided, however, that nothing in
this sentence is intended to limit your rights to elect any conversion or
continuation rights that may be provided under any of the preceding insurance
policies, plans or applicable law. If this agreement to provide benefits
continuation raises any compliance issues or impositions of penalties under the
Patient Protection and Affordable Care Act or other applicable law, or under the
terms and conditions of the group health plan in effect from time to time, then
the parties agree to modify this Agreement so that it both fulfills the
objectives of this Section 4(b) and complies with such laws.

 

  c. Accrued Obligations. Upon any termination of employment, the Company shall
pay to you all of your Accrued Obligations, in each case determined in
accordance with the terms of the relevant plan or policy. Payment of such
Accrued Obligations shall be made to you as soon as administratively practicable
following the date of your Separation from Service.

 

5



--------------------------------------------------------------------------------

  d. Resignations. Upon any termination of employment, you shall resign from
such offices and directorships, if any, of the Company that you may hold from
time to time.

 

  e. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
Separation from Service.

 

  f. Treatment of Equity Grants and Long-Term Incentive Cash Awards. For the
avoidance of doubt, nothing in this Agreement, including this Section 4(f),
shall obligate the Company to grant any equity-based or cash-based awards to
you. To the extent any such awards are or have been previously granted, unless
otherwise provided below, all awards will be treated in accordance with their
terms.

 

  i. All equity-based awards subject to vesting issued to you from time to time
on or prior to December 31, 2019 will be subject to the following treatment upon
a Qualifying Termination:

 

  1. Any outstanding equity-based awards subject to time-based vesting will
fully vest as of the date of your Separation from Service (including any
time-based vesting conditions applicable to performance-based equity awards, but
excluding any performance-based vesting conditions applicable to
performance-based equity awards);

 

  2. If you are terminated due to a Qualifying Termination other than during a
CIC Termination Period, then any performance-based vesting conditions applicable
to any outstanding equity-based award that is subject to vesting based on
pre-established performance criteria shall continue to vest and be paid after
the end of the applicable performance period based on actual performance, as
though no Qualifying Termination had occurred;

 

  3.

Upon a Change in Control, each outstanding equity-based award granted after the
date of this Agreement (but, for avoidance of doubt, on or prior to December 31,
2019), that is subject to pre-established performance criteria shall be deemed

 

6



--------------------------------------------------------------------------------

  earned at the target performance level with respect to all open performance
periods and will cease to be subject to any further performance conditions, but
will continue to be subject to time-based vesting following the Change in
Control in accordance with the original performance period; and

 

  4. If you are terminated due to a Qualifying Termination during a CIC
Termination Period, then any outstanding equity-based award that is subject to
pre-established performance criteria will vest at target as of the date of your
Separation from Service.

 

  5. Any long-term incentive cash awards issued to you in lieu of, or in
addition to, equity-based awards on or prior to December 31, 2019 will also be
subject to the treatment described in this Section 4(f)(i) upon a Qualifying
Termination.

 

  ii. All equity-based awards issued to you from time to time on or following
January 1, 2020 will be subject to the following treatment upon a Qualifying
Termination:

 

  1. Upon a Change in Control, each outstanding equity-based award that is
subject to pre-established performance criteria shall be deemed earned at the
target performance level with respect to all open performance periods and will
cease to be subject to any further performance conditions, but will continue to
be subject to time-based vesting following the Change in Control in accordance
with the original performance period;

 

  2. If you are terminated due to a Qualifying Termination during a CIC
Termination Period, then any outstanding equity-based award that is subject to
pre-established performance criteria will vest at target as of the date of your
Separation from Service; and

 

  3. If you are terminated due to a Qualifying Termination during a CIC
Termination Period, then any outstanding equity-based awards subject only to
time-based vesting conditions will vest in full as of the date of your
Separation from Service.

 

7



--------------------------------------------------------------------------------

  4. Any long-term incentive cash awards issued to you in lieu of, or in
addition to, equity-based awards on or following January 1, 2020 will also be
subject to the treatment described in this Section 4(f)(ii) upon a Qualifying
Termination.

 

  iii. Any equity-based awards that become vested pursuant to the provisions of
this Section 4(f) of this Agreement shall be settled in shares of the Company’s
common stock, $0.01 par value, on a one-for-one basis, as soon as practicable
(but not more than 30 days) following each date on which such awards vest (but
for avoidance of doubt, subject to the terms of the below Section 4(g) of this
Agreement).

 

  g.

Section 409A of the Code. If you are a “specified employee” within the meaning
set forth in the document entitled “409A: Policy of Donnelley Financial
Solutions, Inc. and its Affiliates Regarding Specified Employees” on the date of
your Separation from Service, then any amounts payable pursuant to this
Agreement or otherwise that (i) become payable as a result of your Separation
from Service and (ii) are subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) as a result of your Separation from Service
shall not be paid until the earlier of (x) the first business day of the seventh
month occurring after the month in which the date of your Separation from
Service occurs and (y) the date of your death. Notwithstanding the immediately
preceding sentence, amounts payable to you as a result of your involuntary
Separation from Service that do not exceed two (2) times the lesser of (i) your
annualized compensation based upon your annual rate of Base Salary for the year
prior to the year in which the date of your Separation from Service occurs and
(ii) the maximum amount that may be taken into account under section 401(a)(17)
of the Code in the year in which the date of your Separation from Service occurs
may be paid as otherwise scheduled. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A of the Code, then
the Company shall, in consultation with you, modify this Agreement to the extent
permissible under Section 409A of the Code in the least restrictive manner as
necessary to exclude such compensation and benefits from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code. By signing
this Agreement you acknowledge that if any amount paid or payable to you becomes
subject to Section 409A of the Code, you are solely responsible for the payment
of any taxes and interest due as a result. For purposes of Section 409A, each
payment made under this Agreement will be

 

8



--------------------------------------------------------------------------------

  treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of payment.

 

  h. Section 280G of the Code. In the event that any payments or benefits
(whether under this Agreement or otherwise) payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 4(g), would be subject to the excise tax imposed by
Section 4999 of the Code, then such payments and benefits will be either
(x) delivered in full, or (y) delivered as to such lesser extent that would
result in no portion of such payments and benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in your receipt, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
payments and benefits may be taxable under Section 4999 of the Code. The Company
will provide you with prior written notice of, and an opportunity to consult in
respect of, any reduction in payments or benefits as contemplated under clause
(y) above. Any reduction in payments and/or benefits required by this provision
will occur in the following order, in each case with payments and benefits with
a higher “parachute payment” value for purposes of Section 280G of the Code
reduced before payments with a lower value: (1) reduction of vesting
acceleration of equity awards that are not eligible for reduction under Treasury
Regulation 1.280G Q&A-24(c); (2) reduction of other benefits provided under this
Agreement; (3) reduction of cash payments that are not eligible for reduction
under Treasury Regulation 1.280G Q&A-24(c); (4) reduction of vesting
acceleration of equity awards that are eligible for reduction under Treasury
Regulation 1.280G Q&A-24(c); and (5) reduction of cash payments that are
eligible for reduction under Treasury Regulation 1.280G Q&A-24(c). In the event
that acceleration of vesting of equity awards or cash payments is to be reduced,
such acceleration of vesting or reduction will be cancelled in the reverse order
of the date of grant for such awards. If two or more awards were granted on the
same date, each award will be reduced on a pro-rata basis.

 

  5.

Restrictive Covenants. You and DFS recognize that, due to the nature of your
employment and relationship with DFS, you will have access to and develop
confidential business information, proprietary information and trade secrets
relating to the business and operations of DFS. You acknowledge that such
information is valuable to the business of DFS, and that disclosure to, or use
for the benefit of, any person or entity other than DFS would cause substantial
damage to DFS. You further acknowledge

 

9



--------------------------------------------------------------------------------

  that your duties for DFS include the opportunity to develop and maintain
relationships with DFS customers, employees, representatives and agents on
behalf of DFS, and that access to and development of those close relationships
with DFS customers render your services special, unique and extraordinary. In
recognition that the goodwill and relationships described herein are assets and
extremely valuable to DFS, and that loss of or damage to those relationships
would destroy or diminish the value of DFS, you agree as follows. The parties
hereby deem the amounts payable to you pursuant to Section 4 hereof to be the
minimum consideration for the restrictive covenant obligations set forth below.

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by DFS with or without Cause, and for twenty-four
(24) months thereafter, you will not, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, worldwide, engage in any business which is competitive with the
business of DFS. You may, however, own stock or the rights to own stock in a
company covered by this paragraph that is publicly owned and regularly traded on
any national exchange or in the over-the-counter market, provided that your
holdings of stock or rights to own stock do not exceed the lesser of (i) 1% of
the capital stock entitled to vote in the election of directors or (ii) the
combined value of the stock or rights to acquire stock does not exceed your
gross annual earnings from the Company.

 

  b.

Importance of Customer Relationships. You recognize that DFS’s relationship with
the customer or customers you serve, and with other employees, is special and
unique, based upon the development and maintenance of good will resulting from
the customers’ and other employees’ contacts with DFS and its employees,
including you. As a result of your position and customer contacts, you recognize
that you will gain valuable information about (i) DFS’s relationship with its
customers, their buying habits, special needs and purchasing policies, (ii) the
skills, capabilities and other employment-related information about DFS
employees, and (iii) other matters which you would not otherwise know and which
are not otherwise readily available. Such knowledge is essential to the business
of DFS, and you recognize that your Separation from Service shall require DFS to
rebuild that

 

10



--------------------------------------------------------------------------------

  customer relationship to retain the customer’s business. You recognize that
during the twenty-four (24) month period following your Separation from Service,
DFS is entitled to protection from your using the information and customer and
employee relationships with which you have been entrusted by DFS during your
employment. You acknowledge and agree that following such twenty-four (24) month
period, any use of such information and customer and employee relationships
shall continue to be subject to the confidentiality restrictions set forth in
Section 5(e) below.

 

  c. Nonsolicitation of Customers. You shall not, while employed by DFS and for
a period of twenty-four (24) months from the date of Separation from Service
with DFS for any reason, including your Separation from Service initiated by DFS
with or without Cause, directly or indirectly, either on your own behalf or on
behalf of any other person, firm or entity, solicit or provide services which
are the same as or similar to the services DFS provided or offered while you
were employed by DFS to any customer or prospective customer of DFS (i) with
whom you had direct contact in the course of your employment with DFS or about
whom you learned confidential information as a result of your employment with
DFS or (ii) with whom any person over whom you had supervisory authority at any
time had direct contact during the course of his or her employment with DFS or
about whom such person learned confidential information as a result of his or
her employment with DFS.

 

  d. Nonsolicitation of Employees. You shall not, while employed by DFS and for
a period of twenty-four (24) months from the date of your Separation from
Service with DFS for any reason, including your Separation from Service
initiated by DFS, with or without Cause, either directly or indirectly solicit,
induce or encourage any DFS employee(s) to terminate their employment with DFS
or to accept employment with any entity, including but not limited to a
competitor, supplier or customer of DFS, nor shall you cooperate with any others
in doing or attempting to do so. As used herein, the term “solicit, induce or
encourage” includes, but is not limited to, (a) initiating communications with a
DFS employee relating to possible employment, (b) offering bonuses or additional
compensation to encourage DFS employees to terminate their employment with DFS
and accept employment with a competitor, supplier or customer of DFS, or
(c) referring DFS employees to personnel or agents employed by competitors,
suppliers or customers of DFS.

 

11



--------------------------------------------------------------------------------

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means non-public information (and public information
that becomes public due to your violation of this Section 5(e)) (i) disclosed to
or known by you as a consequence of your employment with the Company, (ii) not
generally known to others outside the Company, and (iii) that relates to the
Company’s marketing, sales, finances, operations, processes, methods,
techniques, devices, software programs, projections, strategies and plans,
personnel information, industry contacts made during your employment, and
customer information, including customer needs, contacts, particular projects
and pricing. These restrictions are in addition to any confidentiality
restrictions in any other agreement you may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one (1) year
following the date of your Separation from Service with DFS and the Severance
Period (regardless of whether you actually receive severance benefits during
that period), you will deliver a copy of this Agreement to such employer and
advise such employer concerning the existence of your obligations under this
Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Restrictive Covenants Section were breached by you and
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company and its successors or permitted assigns, in
order to protect its interests, shall pursue, in addition to other rights and
remedies existing in its favor, an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). With respect
to such enforcement, the prevailing party in such litigation shall be entitled
to recover from the other party any and all attorneys’ fees, costs and expenses
incurred by or on behalf of that party in enforcing, attempting to enforce or
contesting any provision under this Restrictive Covenants section or any other
rights under this Agreement.

 

  6. General.

 

12



--------------------------------------------------------------------------------

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including the Restrictive Covenants
section, are reasonable and valid in geographic, temporal and subject matter
scope and in all other respects, and do not impose limitations greater than are
necessary to protect the goodwill, Confidential Information and other business
interests of the Company. If any court subsequently determines that any part of
this Agreement, including the Restrictive Covenants section, is invalid or
unenforceable, the remainder of the Agreement shall not be affected and shall be
given full effect without regard to the invalid portions. Further, any court
invalidating any provision of this Agreement shall have the power to revise the
invalidated provisions such that the provision is enforceable to the maximum
extent permitted by applicable law.

 

  b. Non-duplication of Severance Pay. If, upon your ultimate Separation from
Service, the separation pay for which you would be eligible under the Donnelley
Financial Separation Pay Plan applicable to employees generally, if any, would
be greater than the separation pay payable under to this Agreement, then your
Severance Pay shall be increased to correspond to the pay you would have been
eligible for under such Plan. To avoid duplicate payments, if you are eligible
to receive severance under this Agreement, you hereby waive any payments under
the Donnelley Financial Separation Pay Plan.

 

       For avoidance of doubt, you acknowledge and agree that you are not a
participant in the Donnelley Financial Solutions, Inc. Executive Severance Plan,
and except as provided in this Agreement or under applicable law, you will not
be entitled to any payments or benefits from the Company as a result of the
termination of your employment.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d.

Arbitration. Any controversy arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
IL, in accordance with the rules of JAMS; provided, however, that either party
may seek preliminary injunctive relief to maintain or restore the status quo
pending a decision of the arbitrator, and the

 

13



--------------------------------------------------------------------------------

  parties consent to the exclusive jurisdiction of the courts of the State of
Delaware or the Federal courts of the United States of America located in the
District of Delaware in connection therewith. The decision of the arbitrator
shall be final and binding and may be entered in any court of competent
jurisdiction. The arbitrator may award the party he or she determines has
prevailed in the arbitration any legal fees and other fees and expenses that may
be incurred in respect of enforcing its respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement, together with all the grants and awards
referenced herein, shall constitute the entire agreement between the parties
with respect to the subject matter contained herein, and fully supersedes any
other prior agreements or understandings between us. This Agreement may not be
changed or amended orally, but only in writing signed by both parties.

 

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

 

14



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

Very truly yours,

 

Donnelley Financial Solutions, Inc. By:   /s/ Diane Bielawski   Diane Bielawski
  Chief Human Resources Officer

ACCEPTED AND AGREED to this 13th day of July 2017.

 

/s/ Daniel N. Leib Daniel N. Leib

 

15



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Accrued Obligations” means, as of the date of your Separation from Service,
the sum of (i) your Base Salary through the date of your Separation from Service
to the extent not theretofore paid, (ii) the amount of any other cash
compensation earned by you as of the date of your Separation from Service to the
extent not theretofore paid, (iii) any vacation pay, expense reimbursements and
other cash payments to which you are entitled as of the date of your Separation
from Service to the extent not theretofore paid, and (iv) all other benefits
which have accrued and are vested as of date of your Separation from Service.
Except as provided in the applicable plan, program or policy, amounts shall be
deemed to accrue ratably over the period during which they are earned, but no
discretionary compensation shall be deemed earned or accrued until it is
specifically approved in accordance with the applicable plan, program or policy.

 

2. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one (1) year at the rate in effect immediately before the date
of your Separation from Service, but, for these calculations only, your Base
Salary and target bonus percentage shall not be less than the amount set forth
in Section 3, above.

 

3.

“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Chairman or the
Board that identifies the manner in which you have not performed your duties,
(ii) your willful engaging in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company, (iii) conviction of or the pleading of nolo
contendere with regard to a felony or any crime involving fraud, dishonesty or
moral turpitude, or (iv) a refusal or failure to attempt in good faith to follow
the written direction of the Chairman or the Board (provided that such written
direction is consistent with your duty and station) promptly upon receipt of
such written direction. A termination for Cause after a Change in Control shall
be based only on events occurring after such Change in Control; provided,
however, the foregoing limitation shall not apply to an event constituting Cause
which was not discovered by the Company prior to a Change in Control. For the
purposes of this definition, no act or failure to act by you shall be considered
“willful” unless done or omitted to be done by you in bad faith and without
reasonable belief that your action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of the Company’s
principal outside counsel shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.
Notwithstanding the foregoing, the

 

A-1



--------------------------------------------------------------------------------

  Company shall provide you with a reasonable amount of time, after a notice and
demand for substantial performance is delivered to you, to cure any such failure
to perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

4. “Change in Control” has the meaning set forth in the Donnelley Financial
Solutions, Inc. 2016 Performance Incentive Plan, as it may be amended from time
to time.

 

5. “CIC Termination Period” means the period of time beginning three (3) months
prior to a Change in Control and ending twenty-four (24) months following such
Change in Control; provided that the period of time three (3) months prior to
such Change in Control shall only be considered part of the CIC Termination
Period if your employment is terminated by the Company without Cause or by you
for Good Reason in connection with a Change in Control, as determined in good
faith by the Compensation Committee.

 

6. “Good Reason” means, without your express written consent, the occurrence of
any of the following events:

 

  i. A change in your duties or responsibilities (including reporting
responsibilities) that, taken as a whole, represents a material and adverse
diminution of your duties, responsibilities or status with the Company (other
than a temporary change that results from or relates to your incapacitation due
to physical or mental illness);

 

  ii. A material reduction by the Company in your rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time;

 

  iii. Any requirement of the Company that your office be more than seventy-five
(75) miles from Chicago, Illinois; and

 

  iv. Any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by employee. Your right to
terminate employment for Good Reason shall not be affected by your incapacities
due to mental or physical illness and your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that you must provide
notice of termination of employment within ninety (90) days following the
initial existence of an event constituting Good Reason, or such event shall not
constitute Good Reason under this Agreement.

 

A-2



--------------------------------------------------------------------------------

7. “Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation § 1.409A-1(h).

 

A-3